        Case 3:16-cv-06450-MMC Document 109 Filed 05/31/19 Page 1 of 1




                           OFFICE OF THE CLERK
                       UNITED STATES DISTRICT COURT
                          Northern District of California

                                      CIVIL MINUTES


 Date: May 31, 2019               Time: 9:08 - 10:02             Judge: MAXINE M. CHESNEY
                                        = 54 minutes

 Case No.: 16-cv-06450-MMC        Case Name: Baerbel McKinney-Drobnis v.
                                             Massage Envy Franchising, LLC



Attorney for Plaintiff: Jeffrey Krinsk and Trenton Kashima
Attorney for Defendant: Luanne Sacks and Mike Scott

 Deputy Clerk: Tracy Geiger                           Court Reporter: Ana Dub

                                       PROCEEDINGS

Joint Motion to Vacate Court Orders (Docket No. 104)

Plaintiffs' Motion for Preliminary Approval of Class Action Settlement and Certification of

        Settlement Class (Docket No. 103)

Both motions deemed submitted and granted, conditioned on submission of revised notice.



Case continued to: November 1, 2019 at 9:00 a.m. for Final Approval Hearing
